DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “no wear particles” and “graphene-like dominated continuous film” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the same interpretations used in the parent application have been used herein.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,152,027 B2 (the parent Application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a substantially identical layer comprising encapsulated nanoparticles having a magnetic nanoparticle encapsulated by an aromatic polymer. The additional limitations are either explicitly claimed or merely routine variants of the disclosed invention.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No.11,158,339 B2 (the Examiner notes that this same reference was used in a double patenting rejection in the parent case, resulting in a terminal disclaimer in the parent case over this reference). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a substantially identical layer comprising encapsulated nanoparticles having a magnetic nanoparticle encapsulated by an aromatic polymer. The additional limitations are either explicitly claimed or merely routine variants of the disclosed invention.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No.11,158,337 B2 (the Examiner notes that this same reference was used in a double patenting rejection in the parent case, resulting in a terminal disclaimer in the parent case over this reference). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a substantially identical layer comprising encapsulated nanoparticles having a magnetic nanoparticle encapsulated by an aromatic polymer. The additional limitations are either explicitly claimed or merely routine variants of the disclosed invention.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No.11,158,340 B2 (the Examiner notes that this same reference was used in a double patenting rejection in the parent case, resulting in a terminal disclaimer in the parent case over this reference). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a substantially identical layer comprising encapsulated nanoparticles having a magnetic nanoparticle encapsulated by an aromatic polymer. The additional limitations are either explicitly claimed or merely routine variants of the disclosed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As in the parent Application, the term “electrically conductive” is deemed a relative term.  This rejection can be overcome by amending claim 5 in a similar manner as in the parent Application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the present claims are directed to a structure comprising a layer having an encapsulated nanoparticle wherein the nanoparticle comprises a magnetic core and an aromatic polymer as the encapsulating material (see claims 1 and 20).  This structure has been deemed allowable in the parent Application as well as the similar, related cases noted above in the Double Patenting section of this Office Action.  As such, the present claims are deemed allowable excepting the above rejections for substantially the same reasons as set forth in the parent Application.
That being said, the Examiner notes that one reference newly cited deserves particular attention.  Viala (U.S. Patent App. No. 2017/0321018 A1) at first blush would appear to read on at least some of the more generic ‘A product’ claims in the related cases due to its disclosure of magnetic core particles coated, first by a carbon-containing (or graphite) layer, then a polymer encapsulating which can include polystyrene – a known aromatic polymer.  However, the Examiner notes that the devil is in the details…
First, Viala discloses insulating nanoparticles that are either non-magnetic or “slightly magnetic” (Paragraph 0061) to attach to the outside of other, soft magnetic, uncoated particles (Figure 2), wherein a possible structure of the insulating particles include a 2nd coating film (Figure 3, element 33) which may include polystyrene among many other possible polymer variants (Paragraph 0068).
It is the Examiner’s opinion that Viala neither anticipates nor renders obvious any of the claimed inventions (in either this document or the related cases, noted above) for several reasons.  First, Viala is clearly not directed to magnetic recording, but is directed to microinductors having high inductance factors and quality factor (Paragraph 0018), which are properties not important at all to magnetic recording media.  Magnetic recording media require high magnetization, high areal recording density, high coercivity and high anisotropy (i.e. good ‘hard’ magnetic materials for storing the data for long periods of time).  While soft underlayers do exist in magnetic media, which might desire high permeability (a feature also mentioned in Viala), it is important to note that most soft magnetic layers in magnetic recording media are thin film layers for a very important reason – surface smoothness.  In magnetic media, agglomeration of particles or any form of surface roughness can drastically impact the performance of the media and are to be avoided at all costs (current media often have angstrom level Ra values).  The Viala invention mandates that the aromatic coated particles are agglomerated to the outside of other particles, as well as only teaching that they are ‘slightly magnetic’.  A person of ordinary skill in the art of magnetic media formation would not seek to add agglomerated, ‘clunky’ particles into any layer of the media structure because such roughness would directly impact the performance of the recording media in a negative manner.  There is no teaching or suggestion to remove the ‘slightly magnetic’ particles from being attached to other particles in Viala, nor the prior art of record.  There would be no teaching or suggestion to use the agglomerated particles in a magnetic recording media that has no need for ‘high inductance’ or ‘high quality factor’ and requires extreme smoothness values.  As such, the Examiner deems that Viala fails to qualify as prior art for the reasons set forth above.  This is especially true for the present claims which clearly set forth a claimed magnetic recording tape, which is clearly outside the field of endeavor of Viala’s inductors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viala is discussed above in Paragraph No. 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 21, 2022